Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Qian et al. US 20040052411 A1, relates to “a method for obtaining soft, e.g. phase or transmission, defect information from masks used in the manufacture of integrated circuits. This information can be used to determine the impact of such soft defects on wafer printability”, see [0001], further Qian teaches “once this information is obtained, the defect and host images can be combined to generate a corrected test image. Transmission, phase, and shape information can also be computed for the reference image, thereby generating a corrected reference image. Using the corrected test image and the corrected reference image, a simulated test wafer image based on the corrected test image and a simulated reference wafer image based on the corrected reference image can be generated”, see [0019].
Qian failed to teach or suggest for aligning a rendered image with a scanning electron microscope (SEM) image to produce an aligned rendered image; aligning a reference image with the SEM image to produce an aligned reference image; generating a thresholded probability map by: detecting one or more defects in the SEM image and the aligned rendered image; and classifying the one or more defects as a defect-of-interest or a nuisance to produce the thresholded probability map; performing dynamic compensation on the SEM image and the aligned reference image to produce a corrected SEM image and a corrected reference image; generating a thresholded defect map by: determining a probability distribution from a difference between the SEM image and the aligned reference image; and applying an signal-to-noise-ratio threshold to the probability distribution to produce the thresholded defect map, the thresholded defect map comprising signal-to-noise-ratio defects defined as locations in the probability distribution exceeding the signal-to-noise-ratio threshold; and filtering the defects of the thresholded probability map and the signal-to-noise-ratio defects of the thresholded defect map using a broadband-plasma-based property to produce defect-of-interest clusters. As cited for independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinberg et al. US  8320641 B2, is cited because the reference teaches “aligning a portion of the reference image, or just using information as to color, shape, luminance, etc., determined from the reference image. A correct exposure on a region of interest or ROI may be extrapolated using the reference image. The reference image may include a lower resolution or even subsampled resolution version of the main image or another image of substantially a same scene as the main image”. See col.6 lines 40-47.
Bishop US 6427024 B1, is cited because the reference teaches “Historically, the optical image of a part of a sample-to-be-inspected, or a computer cad generated image of the part, is loaded into a computer or reference memory and hopefully optically aligned to a stored reference image (a "good" part), and the two are compared on a point-by-point basis, looking for differences which are usually either due to process variations in the manufacture of the sample, or more importantly, to a defect”, in col.3 lines 59-66.
Jain et al. US  20170228866 A1, is cited because the reference teaches “This is challenging because the images or results may not easily align to an inspection image or to a design file. This also is challenging because the various images, results, or design files may use different coordinate systems. For example, a user of a scanning electron microscope (SEM) review tool may need to align an image from the SEM with an inspection image. This can be accomplished through manual deskew, offset correction, or automatic deskew, but these techniques each have drawbacks”, see [0006].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664